Citation Nr: 1736643	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-18 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to Los Angeles, California.
 
These matters were previously before the Board, and, in May 2016, the Board remanded these matters for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDING OF FACT

A signed statement from the Veteran, dated September 20, 2016, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed his desire to withdraw the issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a signed statement that was received by VA in September 2016.  This document withdrew his appeal in its entirety.  While the RO has continued to adjudicate the appeal, such as by issuing a supplemental statement of the case (SSOC) in March 2017, such was in error.  Because the Veteran clearly withdrew his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to service connection for a neck condition is dismissed.

The issue of entitlement to service connection for a left shoulder condition is dismissed.

The issue of entitlement to service connection for a right shoulder condition is dismissed.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


